DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 of U.S. Patent No. 11,037,603 (herein, “’603”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of this application:
Claim 1 of application
Claim 1 of ‘603
A method comprising: 
receiving, by a computing system, a first group of video content items; 
determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A method comprising: receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
based on the identifying of the second group of video content items: 
using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and
using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the second group of video content items, transmitting, by the computing system, at least a portion of at least one video content item of the identified second group of video content items to a digital video-effect (DVE) system, wherein the DVE system is configured for (i) receiving the transmitted at least the portion of the at least one video content item of the identified second group of video content items, (ii) using a number of video content items in the identified second group of video content items to select a DVE template, and (iii) using (a) the received at least the portion of the at least one video content item of the identified second group of video content items and (b) the DVE template, to generate a video content item that includes the received at least the portion of the at least one video content item of the identified second group of video content items.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘603. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘603 in that claim 1 of ‘603 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘603 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘603. That is, claim 1 of the instant application is anticipated by claim 1 of ‘603.
Claim 2 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 2 of ‘603 Patent.
Claim 3 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 3 of ‘603 Patent.
Claim 4 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 4 of ‘603 Patent.
Claim 5 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘603 Patent.
Claim 6 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 6 of ‘603 Patent.
Claim 7 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 7 of ‘603 Patent.
Claim 8 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 8 of ‘603 Patent.
Regarding claim 9 of this application:
Claim 9 of application
Claim 9 of ‘603
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
based on the identifying of the second group of video content items: using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the second group of video content items, transmitting, by the computing system, at least a portion of at least one video content item of the identified second group of video content items to a digital video-effect (DVE) system, wherein the DVE system is configured for (i) receiving the transmitted at least the portion of the at least one video content item of the identified second group of video content items, (ii) using a number of video content items in the identified second group of video content items to select a DVE template, and (iii) using (a) the received at least the portion of the at least one video content item of the identified second group of video content items and (b) the DVE template, to generate a video content item that includes the received at least the portion of the at least one video content item of the identified second group of video content items.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘603. In conclusion, claim 9 of the instant application is anticipated by claim 9 of ‘603 in that claim 9 of ‘603 contains all the limitations of claim 9 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 9 of ‘603 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 9 is generic to all that is recited in claim 9 of ‘603. That is, claim 9 of the instant application is anticipated by claim 9 of ‘603.
Claim 10 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 10 of ‘603 Patent.
Claim 11 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 11 of ‘603 Patent.
Claim 12 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 12 of ‘603 Patent.
Claim 13 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘603 Patent.
Claim 15 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 14 of ‘603 Patent.
Regarding claim 16 of this application:
Claim 16 of application
Claim 15 of ‘603
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving a first group of video content items; 
A computing system comprising: one or more processors; and a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
determining a quality score for one or more video content items of the first group of video content items; identifying, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
based on the identifying of the second group of video content items: using a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the second group of video content items, transmitting, by the computing system, at least a portion of at least one video content item of the identified second group of video content items to a digital video-effect (DVE) system, wherein the DVE system is configured for (i) receiving the transmitted at least the portion of the at least one video content item of the identified second group of video content items, (ii) using a number of video content items in the identified second group of video content items to select a DVE template, and (iii) using (a) the received at least the portion of the at least one video content item of the identified second group of video content items and (b) the DVE template, to generate a video content item that includes the received at least the portion of the at least one video content item of the identified second group video content items.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘603. In conclusion, claim 16 of the instant application is anticipated by claim 15 of ‘603 in that claim 15 of ‘603 contains all the limitations of claim 16 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘603 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 16 is generic to all that is recited in claim 15 of ‘603. That is, claim 16 of the instant application is anticipated by claim 15 of ‘603.
Claim 17 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 16 of ‘603 Patent.
Claim 18 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 17 of ‘603 Patent.
Claim 19 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘603 Patent.
Claim 20 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 19 of ‘603 Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 of U.S. Patent No. 9,905,267 (herein, “’267”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of this application:
Claim 1 of application
Claim 1 of ‘267
A method comprising: 
receiving, by a computing system, a first group of video content items; 
determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A method comprising: 
receiving, by a computing system, a first group of video content items;  identifying, by the computing system, from among the first group of video content items, a second group of video content items having a threshold extent of similarity with each other;  
determining, by the computing system, a quality score for each video content item of the second group;	
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the second group of video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and
based on the identifying of the second group of video content items: 
using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and
using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital 
video-effect (DVE) system, wherein the DVE system is configured for (i) 
receiving the transmitted at least the portion of the at least one video 
content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified 
third group and (b) a DVE template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘267. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘267 in that claim 1 of ‘267 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘267 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘267. That is, claim 1 of the instant application is anticipated by claim 1 of ‘267.
Claim 2 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 2 of ‘267 Patent.
Claim 3 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 3 of ‘267 Patent.
Claim 4 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 4 of ‘267 Patent.
Claim 5 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘267 Patent.
Claim 6 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 6 of ‘267 Patent.
Claim 7 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 7 of ‘267 Patent.
Claim 8 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 8 of ‘267 Patent.
Regarding claim 9 of this application:
Claim 9 of application
Claim 9 of ‘267
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items;  
identifying, by the computing system, from among the first group of video content items, a second group of video content items having a threshold extent of similarity with each other;  
determining, by the computing 
system, a quality score for each video content item of the second group;  
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the second group of video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and
based on the identifying of the second group of video content items: using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital 
video-effect (DVE) system, wherein the DVE system is configured for (i) 
receiving the transmitted at least the portion of the at least one video 
content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified 
third group and (b) a DVE template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘267. In conclusion, claim 9 of the instant application is anticipated by claim 9 of ‘267 in that claim 9 of ‘267 contains all the limitations of claim 9 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 9 of ‘267 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 9 is generic to all that is recited in claim 9 of ‘267. That is, claim 9 of the instant application is anticipated by claim 9 of ‘267.
Claim 10 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 10 of ‘267 Patent.
Claim 11 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 11 of ‘267 Patent.
Claim 12 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 12 of ‘267 Patent.
Claim 13 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘267 Patent.
Claim 14 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 13 of ‘267 Patent.
Claim 15 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 14 of ‘267 Patent.
Regarding claim 16 of this application:
Claim 16 of application
Claim 15 of ‘267
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving a first group of video content items; 
A computing system configured for performing a set of acts comprising: 
receiving, by the computing system, a first group of video content items;  
identifying, by the computing system, from among the first group of video 
content items, a second group of video content items having a threshold extent of similarity with each other;  
determining a quality score for one or more video content items of the first group of video content items; identifying, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
determining, by the computing system, a quality score for each video content item of the second group;  identifying, by the computing system, from among the second group of video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and 
based on the identifying of the second group of video content items: using a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital video-effect (DVE) system, wherein the DVE system is configured for (i) receiving the transmitted at least the portion of the at least one video content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified third group and (b) a DVE 
template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘267. In conclusion, claim 16 of the instant application is anticipated by claim 15 of ‘267 in that claim 15 of ‘267 contains all the limitations of claim 16 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘267 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 16 is generic to all that is recited in claim 15 of ‘267. That is, claim 16 of the instant application is anticipated by claim 15 of ‘267.
Claim 17 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 16 of ‘267 Patent.
Claim 18 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 17 of ‘267 Patent.
Claim 19 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘267 Patent.
Claim 20 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 19 of ‘267 Patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19 U.S. Patent No. 10,199,071 (herein, “’071”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of this application:
Claim 1 of application
Claim 1 of ‘071
A method comprising: 
receiving, by a computing system, a first group of video content items; 
determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A method comprising: 
receiving, by a computing system, a first group of video content items;  
determining, by the computing system, a quality score for each video content item of the first group;  
identifying, by the computing 
system, from among the first group of video content items, a second group of video content items each having a quality score that exceeds a quality score threshold;  
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the second group of video content items, a third group of video content items having a threshold extent of similarity with each other;  and
based on the identifying of the second group of video content items: 
using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and
using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the 
third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital 
video-effect (DVE) system, wherein the DVE system is configured for (i) 
receiving the transmitted at least the portion of the at least one video 
content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified 
third group and (b) a DVE template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘071. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘071 in that claim 1 of ‘071 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘071 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘071. That is, claim 1 of the instant application is anticipated by claim 1 of ‘071.
Claim 2 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 2 of ‘071 Patent.
Claim 3 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 3 of ‘071 Patent.
Claim 4 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 4 of ‘071 Patent.
Claim 5 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘071 Patent.
Claim 6 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 6 of ‘071 Patent.
Claim 7 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 7 of ‘071 Patent.
Claim 8 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 8 of ‘071 Patent.
Regarding claim 9 of this application:
Claim 9 of application
Claim 9 of ‘071
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items;  
determining, by the computing system, a quality score for each video content item of the first group;  
identifying, by the computing system, 
from among the first group of video content items, a second group of video content items each having a quality score that exceeds a quality score threshold;  
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the second group of video content items, a third group of video content items having a threshold extent of similarity with each other;  and
based on the identifying of the second group of video content items: using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the 
third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital 
video-effect (DVE) system, wherein the DVE system is configured for (i) 
receiving the transmitted at least the portion of the at least one video 
content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified 
third group and (b) a DVE template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘071. In conclusion, claim 9 of the instant application is anticipated by claim 9 of ‘071 in that claim 9 of ‘071 contains all the limitations of claim 9 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 9 of ‘071 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 9 is generic to all that is recited in claim 9 of ‘071. That is, claim 9 of the instant application is anticipated by claim 9 of ‘071.
Claim 10 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 10 of ‘071 Patent.
Claim 11 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 11 of ‘071Patent.
Claim 12 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 12 of ‘071 Patent.
Claim 13 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘071 Patent.
Claim 14 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 13 of ‘071 Patent.
Claim 15 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 14 of ‘071 Patent.
Regarding claim 16 of this application:
Claim 16 of application
Claim 15 of ‘071
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving a first group of video content items; 
A computing system configured for performing a set of acts comprising: 
receiving, by the computing system, a first group of video content items;  
	
determining a quality score for one or more video content items of the first group of video content items; identifying, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the first group of video content items, a second group of video content items each having a quality score that exceeds a quality score threshold;  
identifying, by the computing system, from among the second group of video content items, a third group of video content items having a threshold extent of similarity with each other;  and
based on the identifying of the second group of video content items: using a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, transmitting, by the computing system, at least a portion of at least one video content item of the identified third group to a digital video-effect (DVE) system, wherein the DVE system is configured for (i) receiving the transmitted at least the portion of the at least one video content item of the identified third group, and (ii) using (a) the received at least the portion of the at least one video content item of the identified third group and (b) a DVE template, to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘071. In conclusion, claim 16 of the instant application is anticipated by claim 15 of ‘071 in that claim 15 of ‘071 contains all the limitations of claim 16 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 15 of ‘071 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 16 is generic to all that is recited in claim 15 of ‘071. That is, claim 16 of the instant application is anticipated by claim 15 of ‘071.
Claim 17 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 16 of ‘071 Patent.
Claim 18 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 17 of ‘071 Patent.
Claim 19 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘071 Patent.
Claim 20 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 19 of ‘071 Patent.

Claims 1-6, 9-14, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16 of U.S. Patent No. 10,629,239 (herein, “’239”). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1 of this application:
Claim 1 of application
Claim 1 of ‘239
A method comprising: 
receiving, by a computing system, a first group of video content items; 
determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A non-transitory computer-readable medium having stored thereon program instructions that, upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items;  identifying, by the computing system, from among the first group of video content items, a second group of video content items having a 
threshold extent of similarity with each other;  
determining, by the computing 
system, a quality score for each video content item of the second group;  
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
identifying, by the computing system, from among the second group of video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and 

based on the identifying of the second group of video content items: 
using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and
using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the 
third group, using, by the computing system, at least a portion of at least one video content item of the identified third group and a digital video effect (DVE) template to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘239. In conclusion, claim 1 of the instant application is anticipated by claim 1 of ‘239 in that claim 1 of ‘239 contains all the limitations of claim 1 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 1 of ‘239 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 1 is generic to all that is recited in claim 1 of ‘239. That is, claim 1 of the instant application is anticipated by claim 1 of ‘239.
Claim 2 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 2 of ‘239 Patent.
Claim 3 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 3 of ‘239 Patent.
Claim 4 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 4 of ‘239 Patent.
Claim 5 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 5 of ‘239 Patent.
Claim 6 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 6 of ‘239 Patent.
Regarding claim 9 of this application:
Claim 9 of application
Claim 7 of ‘239
A non-transitory computer-readable medium having stored thereon program instructions that upon execution by a processor, cause performance of a set of acts comprising: 
receiving, by a computing system, a first group of video content items; determining, by the computing system, a quality score for one or more video content items of the first group of video content items; 
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving, by the computing system, a 
first group of video content items;  identifying, by the computing system, from among the first group of video content items, a second group of video content items having a threshold extent of similarity with each other;  
 
identifying, by the computing system, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
determining, by the computing system, a quality score for each video content item of the second group;  identifying, by the computing system, from among the second group of 
video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and
based on the identifying of the second group of video content items: using, by the computing system, a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using, by the computing system, (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, using, by the computing system, at least a portion of at least 
one video content item of the identified third group and a digital video effect (DVE) template to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘239. In conclusion, claim 9 of the instant application is anticipated by claim 7 of ‘239 in that claim 7 of ‘239 contains all the limitations of claim 9 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 7 of ‘239 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 9 is generic to all that is recited in claim 7 of ‘239. That is, claim 9 of the instant application is anticipated by claim 7 of ‘239.
Claim 10 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 8 of ‘239 Patent.
Claim 11 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 9 of ‘239 Patent.
Claim 12 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 10 of ‘239 Patent.
Claim 13 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 11 of ‘239 Patent.
Claim 14 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 12 of ‘239 Patent.
Regarding claim 16 of this application:
Claim 16 of application
Claim 7 of ‘239
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving a first group of video content items; 
A computing system comprising: 
one or more processors; and 
a non-transitory computer-readable medium having stored thereon program instructions that, upon execution by the one or more processors, cause performance of a set of acts comprising: 
receiving, by the computing system, a 
first group of video content items;  identifying, by the computing system, from among the first group of video content items, a second group of video content items having a threshold extent of similarity with each other;  
 
determining a quality score for one or more video content items of the first group of video content items; identifying, from among the first group of video content items, a second group of video content items based on the second group of video content items (i) having a threshold extent of similarity with each other and (ii) each having a quality score that exceeds a quality score threshold; and
determining, by the computing system, a quality score for each video content item of the second group;  identifying, by the computing system, from among the second group of 
video content items, a third group of video content items each having a quality score that exceeds a quality score threshold;  and
based on the identifying of the second group of video content items: using a number of video content items in the identified second group of video content items to select a digital video-effect (DVE) template, and using (i) at least a portion of at least one video content item of the identified second group of video content items and (ii) the DVE template, to generate a video content item that includes the at least the portion of the at least one video content item of the identified second group of video content items.
based on the identifying of the third group, using, by the computing system, at least a portion of at least 
one video content item of the identified third group and a digital video effect (DVE) template to generate a video content item.


It should be noted that the table above distinguishes the equivalent limitations between the instant application and that of ‘239. In conclusion, claim 16 of the instant application is anticipated by claim 7 of ‘239 in that claim 7 of ‘239 contains all the limitations of claim 16 of the instant application. The instant application claim is broader or equivalent in every aspect than claim 7 of ‘239 and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patently distinct from each other because claim 16 is generic to all that is recited in claim 7 of ‘239. That is, claim 16 of the instant application is anticipated by claim 7 of ‘239.
Claim 17 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 8 of ‘239 Patent.
Claim 18 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 9 of ‘239 Patent.
Claim 19 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 11 of ‘239 Patent.
Claim 20 of the instant application is rejected for the same comparative reason as discussed above when applied to claim 12 of ‘239 Patent.

Claims 7-8, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16 of U.S. Patent No. 10, 629, 239 (herein, “’239”) in view of US 2011/0217019 by Kamezawa et al.
Regarding claim 7 of instant application, claim 1 of ‘239 teaches the claimed as discussed above but fails to teach the method wherein each video content item of the first group is received by the computing system from a respective video source.
Kamezawa et al. teaches the claimed wherein each video content item of the first group is received by the computing system from a respective video source (paragraph 0020)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the ability to include each video content item of the first group is received by the computing system from a respective video source, as taught by Kamezawa et al. in claim 1 of ‘239 because said incorporation allows for an improved communication system that increase the ability to receive video content from the respective source as user desires.
Regarding claim 8 of instant application, claim 1 of ‘239 teaches the claimed as discussed above but fails to teach the method wherein the video source of at least one video content item of the second group is an end-user device.
Kamezawa et al. teaches the claimed wherein the video source of at least one video content item of the second group is an end-user device. (paragraph 0020)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the ability to include wherein the video source of at least one video content item of the second group is an end-user device, as taught by Kamezawa et al. in claim 1 of ‘239 because said incorporation allows for an improved communication system that increase the ability to receive video content from the respective source as user desires.
Claim 15 of the instant application is rejected for the same reason as discussed in claim 7 above with reference to claim 1 of ‘239 Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/           Primary Examiner, Art Unit 2484